DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered.
 
Priority
The present application was filed on 12/21/2015, and claims benefit to provisional application 62/095,140, filed on 12/22/2014.

Information Disclosure Statement
The information disclosure statement (IDS) filed 02/10/2022 has been considered, initialed and is attached hereto.

Status of the Claims
Claims 1, 2, 6-12, 18, 20, 22, 23, 25, 26 and 29-33 are pending, claim 18 is withdrawn, claims 3-5, 13-17, 19, 21, 24, 27 and 28 are canceled, claim 1 is amended and claims 29-33 are newly recited. Claims 1, 2, 6-12, 20, 22, 23, 25, 26 and 29-33 are examined below. 

Withdrawn Objections/Rejections
The previous rejection of claims under 35 U.S.C. 112(a) is withdrawn in response to Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6-12, 20, 22, 23, 25, 26 and 29-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “the plasma treatment being a C-treatment or a corona treatment”. The claim language is indefinite because it is not readily clear if C-treatment and corona treatment stand for different forms of plasma treatment. For example, appears based on the specification and the prior art that “C-treatment” stands for “corona treatment”. See for example, the originally filed specification at para [0077], C-treatment is not listed as a separate and distinct functionalization technique from “corona treatment”. See also, for example, US PG Pub No. 2003/0162028A1, para [0004] corona treatment is referred to as C-treatment, as well as US PG Pub No. 2010/0055472A1, paras, [0028], [0061], and US PG Pub No. 2011/0197524A1, para [0054]. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9, 32 and 33 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 recites “wherein the monocyte-specific capturing moieties or the molecules produced by the monocyte specific capturing moieties are nucleic acids”; however this limitation fails to further limit claim 1 because claim 1 as amended recites “monocyte-specific capturing moieties comprising a nucleic acid”.
Claims 32 and 33 are rejected for failing to further limit the independent claim 1 because claim 1 already recites plasma treatment that is C-treatment or corona treatment, and as discussed in detail previously above, C-treatment appears to stand for corona treatment. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-12, 20, 22, 23, 25, 26 and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Sumita et al., US Patent No. 6,268,119 B1 (IDS entered 11/09/2020) in view of Jenkins et al., US PG Pub No. 2006/0246244A1, Zhao et al., WO2011/068909A2 and Dai et al., Functionalized surfaces based on polymers and carbon nanotubes for some biomedical and optoelectronic applications, Nanotechnology, 14, (2003), p. 1081-1097.
Regarding claim 1, see Sumita et al. (see e.g. abstract, col. 2 line 50 to col. 3, line 8) teach a cell separation system (an isolation system) comprising a first and second container (container such as a bag), the first container comprising a plurality of cell-capturing moieties configured to selectively capture cells of one or more cell (see e.g., col. 5, line 58 to col. 6, line 12 describing the first container for capture, the container comprising cell capturing means on its inner surface). See Sumita teach instances when cells to be recovered are nucleated cells (col. 4, lines 18-22), see the term nucleated cells encompasses monocytes (col. 4, lines 37-45). Sumita et al. teach container material including synthetic polymer material (this material listed in Sumita as an exemplary material that is desirable because of its moldability, sterilizability, and low toxicity). See at col. 5, at line 58-67, Sumita specifically teach the container packed with a material capable of capturing cells to be recovered and substantially permitting passage of cells to be removed, see also the container also taught to have a “cell-capturing surface on its inner surface”. See at col. 6, lines 13-25, Sumita disclose capturing materials are known to those in the art, including bio-ligands such as antibody and adhesion molecules used for capturing specific cells. See also this is further taught at col. 7, lines 5-9). Sumita cited previously above does teach bioligands such as antibody as an example of known bioligands (antibodies thereby addressing moieties comprising an amino acid sequence).
	Sumita et al. does not teach the inner surface comprising a fluoropolymer having a TOC in water of less than .1 mg/cm2. Further, Sumita et al. is silent as to the attachment of the interior surface attached cell(monocyte)-capturing moieties, and as such, fails to teach the cell-capturing moieties are attached to the fluoropolymer through functional groups that are amino groups or carboxamide groups formed by the process comprising forming reactive aldehyde and/or ketone groups on the fluoropolymer surface by plasma treatment of the fluoropolymer surface, the plasma treatment being a C-treatment or a corona treatment, followed by reaction of the aldehyde and/or ketone groups to form the amino groups by reaction with amines of the cell capturing moieties to form Schiff based groups, or to form the carboxamide groups by oxidation of aldehyde and/or ketone groups to form carboxylic acid groups, followed by coupling of carboxylic acid groups with amines of the cell-capturing moieties to form carboxamide groups (claim 1).
Jenkins et al. teach sterilized/sterilizable fluoropolymer bags (see abstract and paras [0026]-[0028]); Jenkins teach at para [0026] forming a bag using one or more sheets of fluoropolymer film, heat sealed (thereby addressing the present limitation welded) together, see also para [0026] teaching FEP films. Jenkins teach biological material can be contained within said bags, see para [0018], examples of materials storable in said bags including biologic cellular material, antibodies (and other proteins), etc.
Zhao et al. teach a composition that is capable of detecting molecules present on cell membranes (see page 4, para 2, membrane associated antigen). See Zhao teach nucleic acids produced on a substrate surface (e.g., substrate integrated in a microfluidic device) using rolling circle amplification to capture and detect cells (page 6, last paragraph to page 7, first paragraph); Zhao teaching an RCA primer attached to the substrate, teaching embodiments comprising an RCA circular template annealed with a primer immobilized on a substrate (page 7, para 1), the nucleic acid containing a plurality of aptamers that bind antigens on cells (capable of binding cancer cells (page 7, para 1). See also Zhao teach aptamers (nucleic acid aptamers) as specific binders are favorable over antibodies because of their high binding affinity and specificity, pre-definable properties, long shelf life, little cytotoxicity and low immunoresponse, small size, and can be modified with a number of functionalities (see page 24, last para, and also page35, para 1). See also page 25, para 1, Zhao teaching aptamers are known in the art for cell isolation (also at page 3, para 2, isolated blood cell, page 14, Figure 26 caption blood cells isolation, and end of page 28 to 29 any cell, including circulating blood cells).
Dai teach surface functionalization by plasma-induced groups is a process that produces an adhesive layer without thermal degradation to the surface (page 1082, last paragraph of col. 2 to page 1083, col. 1, para 1. See at para 2, Dai teach plasma technique as playing an important role in surface activation of various materials including polymers, teaching covalent immobilization of polymer chains for chemically inert biomaterials, such as fluorine containing polymers, requires pre-activation to introduce reactive surface groups. Dai teach the use of radio-frequency glow-discharge plasms technique to introduce specific functional groups (via plasma treatment, i.e. corona treatment ), followed by further chemical modification by covalently attaching appropriate biomolecules (page 1083, col. 1, para 2). See at page 1083, col. 2, para 1, for example immobilization reactions involving oxidation to produce aldehyde groups, which were then covalently bound to the plasma induced amine groups to form Schiff bases.
It would have been prima facie obvious to one having ordinary skill to have modified the container (bag) of Sumita et al. in order to use fluoropolymer bags made from FEP sheets/films (or comprising bags with the interior coated with fluoropolymer) as in Jenkins, the ordinarily skilled artisan would have been motivated to do so because it was known in the art that such material is compatible with biologic components. As such, the modification would be using a known material for its known, art recognized purpose, and one of ordinary skill in the art would have a reasonable expectation relying on a material for its known purpose. Additionally one of ordinary skill would have a reasonable expectation of success because Sumita teach the container can be material such as synthetic polymer, and FEP bags are considered a synthetic polymer material.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have modified the invention of Sumita et al. and the cited prior art in order to use binding partner as taught by Zhao (namely comprising cell-capture moieties that produce aptamers which bind cells directly, namely nucleic acid template and primer (sequence), thereby further addressing claims 8-12 and 22) in place of the binding partner that is antibody binding partner used for cell capture and isolation because Zhao teach there are many advantages to aptamers compared to antibodies, specifically including high binding affinity and specificity, pre-definable properties, long shelf life, little cytotoxicity and low immunoresponse, small size, and the ability to be modified with a number of functionalities (Zhao cited above). One of ordinary skill would have a reasonable expectation of success because Zhao also recognized that such binding partner was already usable for detection/isolation of target analytes that are cells, the aptamers specific for binding cell surface molecules, see Zhao teach binding to cells including blood cells (and considering a monocyte, as in Sumita, is a type of blood cell).
Regarding the attachment of the nucleic acid capturing moieties for monocytes to the FEP bag surface, it would have been further obvious that the attachment to the fluoropolymer be through functional groups that are amino groups or carboxamide groups formed by a process comprising forming reactive aldehyde and/or ketone groups on the fluoropolymer surface by plasma treatment (i.e., by corona treatment surface functionalization technique), see for example as in Dai, one motivated to rely on this form of attachment chemistry because this type of plasma induced functionalization provides an adhesive layer without thermal degradation to the surface (page 1083, col. 1, para 1). 
In addition to one being motivated to rely on this technique (which involves reaction of the aldehyde, and subsequent covalent attachment to amine groups to form Schiff base groups) for the reasons as indicated above, it would have been further obvious to have achieved attachment by this plasma induced functionalization (C or corona treatment) as an obvious matter applying a known technique for surface functionalization for its art recognized purpose, namely to provide a surface coated with cell capturing moieties. In particular, the prior art contained the base system as claimed, namely a system comprising monocyte specific cell capturing moieties attached at a surface, such as a fluoropolymer surface. Further, the prior art contained the known technique (plasma induced functionalization of the surface, i.e., C-treatment/corona treatment) for achieving functionalization of the surface. One having ordinary skill in the art would have recognized that applying the known technique of Dai, to immobilize the capturing moieties, would have yielded the predictable result of attaching the cell capturing moieties at the surface, and further would have achieved the desirable benefit of attachment without thermal degradation of the surface (Dai). One having ordinary skill in the art would have a reasonable expectation of success having the capturing moieties attached to the surface by way of the known, art recognized technique for achieving attachment. 
Regarding the limitation “has a total organic carbon (TOC) in water of less than 0.1 mg/cm2” (claim 1), and also of 0.01 mg/cm2 as at claim 25, because the prior art teaches the identical polymeric material as disclosed by Applicant, it would necessarily follow that the prior art structure, being made up entirely of polyacrylic acid FEP (the same material as claimed), would similarly possess the claimed characteristics (the same TOC). In such a case as this, it is Applicant’s burden to show an unobvious difference.
Regarding claim 2, the combination of the cited art above, address direct attachment at the functional groups. 
Regarding claim 7, see as indicated previously above Sumita teach receptor specific for a target cell, Sumita teaching cells such as monocytes. 
Regarding claim 20, see Jenkins as cited above, para [0026] forming a bag using one or more sheets of fluoropolymer film, heat sealed (thereby addressing the present limitation welded) together, see also para [0026] teaching FEP films. As such, the bag as taught by the combination of Sumita and the cited prior art (the FEP bag) is a bag comprising sheets of fluoropolymer material welded together. 
Regarding claim 23, as cited above the combination of the cited prior art addresses fluoropolymer that is FEP, specifically polyacrylic acid grafted FEP.
Regarding claim 26, the container of Sumita does comprise and inlet and an outlet in fluid communication with the internal volume (see citations previously above, see also col. 3, lines 22-27). See further col. 10, lines 21-50, the lines may include clamp (restriction device).
Regarding claims 29-31, the recited limitations, namely “wherein the functional groups are amino groups, formed by a process comprising forming reactive aldehyde and/or ketone groups on the fluoropolymer surface by plasma treatment of the fluoropolymer surface, followed by reaction of the aldehyde and/or ketone groups with amine to form Schiff base groups followed by reduction of the Schiff based groups to form the amino groups”, these limitations are product-by-process limitations. It is noted (referring to the analyses and art cited above specific to the independent claim), the combination of the cited art is teaching the same functionalized surface, the capture moieties attached as presently claimed. The system surface as claimed is the same as that taught by the combination of the prior art. The combination of the cited art addresses the claim.
Regarding claim 32 and 33, the combination of the cited art (in reference to Dai) is describing a plasma induced functionalization technique that is a corona treatment (c-treatment).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6-12, 20, 22-26 and 29-33 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-9, 19-28 of copending Application No. 14/976,071 (reference application) in view of Zhao et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application similarly recites a system for the isolation of monocytes from a fluid sample, the system comprising a container in the form of a bag having an internal volume defined by an inner surface of the bag, the inner surface of the bag comprises a fluoropolymer and has a total organic carbon (TOC) in water of less than 0.1 mg/cm2, and the inner surface comprises a plurality of monocyte specific capturing moieties attached the fluoropolymer (see copending claims 1, 2, 7 and 20). See also the copending application recites capture moieties attached through functional groups, the capture moieties comprising an amino acid sequence or nucleic acid (see copending claim 1, reciting the same surface chemistry as presently claimed).
However, the copending application differs from the present claims in that the copending application fails to teach nucleic acids (claims 1 and 9); fails to teach comprise nucleic acid template (claim 10); and fails to teach the template comprising sequence complementary to the sequence that binds the cells/cell types (claim 11). 
Zhao et al. teach a composition that is capable of detecting molecules present on cell membranes (see page 4, para 2, membrane associated antigen). See Zhao teach nucleic acids produced on a substrate surface (e.g., substrate integrated in a microfluidic device) using rolling circle amplification to capture and detect cells (page 6, last paragraph to page 7, first paragraph); Zhao teaching an RCA primer attached to the substrate, teaching embodiments comprising an RCA circular template annealed with a primer immobilized on a substrate (page 7, para 1), the nucleic acid containing a plurality of aptamers that bind antigens on cells (capable of binding cancer cells (page 7, para 1). See also Zhao teach aptamers (nucleic acid aptamers) as specific binders are favorable over antibodies because of their high binding affinity and specificity, pre-definable properties, long shelf life, little cytotoxicity and low immunoresponse, small size, and can be modified with a number of functionalities (see page 24, last para, and also page35, para 1). See also page 25, para 1, Zhao teaching aptamers are known in the art for cell isolation.
	It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the copending application in order to rely on binding partner as taught by Zhao (namely comprising cell-capture moieties that produce aptamers which bind cells directly, namely nucleic acid template and primer (sequences), thereby addressing claims 1, 8-12 and 22) in place of the aptamer (aptamers comprising amino acid sequence) binding partner used for cell capture and isolation because Zhao teach there are many advantages to their aptamers including high binding affinity and specificity, pre-definable properties, long shelf life, little cytotoxicity and low immunoresponse, small size, and the ability to be modified with a number of functionalities (Zhao cited above). Further, the modification would be a simple substitution of one known aptamer binding partner for another; the prior art contained the base system as disclosed at claim 1 of the copending application, each of the substituted components (amino acid and nucleic acid based aptamers) and their functions was known in the art. One of ordinary skill could have substituted one for the other, and the results would have been predictably, namely it would have been predictable that one would achieve isolation of cells (or different cell types). One of ordinary skill would have a reasonable expectation of success because Zhao also recognized that such binding partner was already usable for detection/isolation of targets that are cells, the aptamers specifically binding cell surface molecules. 
Regarding claim 2, see copending claim 2 capturing moieties (monocyte capturing moieties) are directly or indirectly attached to functional groups at the fluoropolymer.
Regarding claim 6, see copending claim 6, functional groups are attached directly to a first member of a binding pair, and the capturing moieties are attached at a second member of a binding pair, first and second members of the binding pair are bound to each other.
Regarding claim 7, see copending claim 7, capturing moieties bind directly.
Regarding claim 20, see the copending application claim 19.
Regarding claim 23, see copending application claim 21 (FEP)
Regarding claim 25, see copending claim 23, TOC of less than 0.01 mg/cm2.
Regarding claim 26, see copending claim 25, reciting both an inlet and an outlet.
Regarding claims 29-31, see as cited above, the copending application is teaching attachment via the same surface chemistry as claimed.
Regarding claims 32 and 33, see copending claim 1.

Response to Arguments
Applicant's arguments filed 02/10/2022 have been fully considered but they are not persuasive.
The previous rejection of claims under 35 U.S.C. 112(a) is withdrawn in response to Applicant’s amendments to the claims. 
	Regarding the previous rejection of claims under 35 U.S.C. 103, at remarks pages 7-11 Applicant summarizes the previous cited art and indicates amendments to the claims (remarks pages 8-10). Regarding remarks at pages 10-11, Applicant specifically argues the citation of Jung et al. However, these arguments specific to Jung are moot, see the new grounds of rejection set forth in detail above in response to the amendments to the claims. Jung is not relied upon in the pending grounds of rejection.
	At remarks pages 11-12, Applicant further argues that the amendments to the claims result in a particular surface chemistry not addressed in the previous grounds of rejection. However, see the amended grounds set forth in detail above, the technique for conjugation and the resultant chemistry at the surface is not unobvious over the prior art. Rather, the technique claimed is an art recognized technique which results in conjugation without thermal degradation to the surface. See the pending grounds of rejection set forth in detail above.	
	Regarding the rejection of claims on the grounds of non-statutory double patenting, Applicant request (at remarks page 13) that the rejection be held in abeyance. The rejection is pending as set forth in detail above.
	For all of these reasons, Applicant’s arguments are not persuasive. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641